 


114 HRES 778 EH: Providing for consideration of the bill (H.R. 5053) to amend the Internal Revenue Code of 1986 to prohibit the Secretary of the Treasury from requiring that the identity of contributors to 501(c) organizations be included in annual returns; and providing for consideration of the bill (H.R. 5293) making appropriations for the Department of Defense for the fiscal year ending September 30, 2017, and for other purposes.
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 778 
In the House of Representatives, U. S.,

June 14, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5053) to amend the Internal Revenue Code of 1986 to prohibit the Secretary of the Treasury from requiring that the identity of contributors to 501(c) organizations be included in annual returns; and providing for consideration of the bill (H.R. 5293) making appropriations for the Department of Defense for the fiscal year ending September 30, 2017, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5053) to amend the Internal Revenue Code of 1986 to prohibit the Secretary of the Treasury from requiring that the identity of contributors to 501(c) organizations be included in annual returns. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–58 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5293) making appropriations for the Department of Defense for the fiscal year ending September 30, 2017, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House. 
3.Section 10002 of H.R. 5293 shall be considered to be a spending reduction account for purposes of section 3(d) of House Resolution 5.  4.(a) During consideration of H.R. 5293, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa. 
(b)Subsection (a) shall not apply to an amendment between the Houses.  5.During consideration of H.R. 5293, section 3304 of Senate Concurrent Resolution 11 shall not apply. 
 
Karen L. Haas,Clerk.
